Citation Nr: 1336281	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-41 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for a cervical spine disability, status post cervical muscle strain.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION


The Veteran served on active duty from May 1974 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In a rating decision in April 2013, the RO denied the claim for service connection for diabetes mellitus and to reopen claims of service connection for hepatitis C, recurrent conjunctivitis, convergence insufficiency, residuals of chemical and asbestos exposure, and headaches.  As the Veteran has not initiated an appeal of these claims, the claims have not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from April 9, 2013, to file a notice of disagreement to initiate an appeal of the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

At his hearing, the Veteran testified that in April 2013, he sought treatment at the emergency room of a private facility.  The name of the hospital was unintelligible and could not be transcribed.  VAMC records do indicate the Veteran sought treatment twice at a private emergency room in March 2013 that was identified as located in Mountain Home.  There is also reference to a VA outpatient clinic in Mountain Home, but VA records clearly identify treatment at a private facility.  In March 2013, the Veteran identified recent emergency room treatment and an MRI occurring in March 2013 at Tennova La Follette Medical Center for head and neck pain.  In the same document, he requested VA to obtain those records, but it appears no attempt by VA has been made.

Those records must be obtained so that a decision can be made based on all available evidence.  In addition, the RO should include any updated VAMC records.

The Veteran also testified that he has filed a claim for benefits from the Social Security Administration.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran and the RO should request the Social Security Records

The Veteran has testified that the frequency and severity of his symptoms have increased since his VA examination in March 2010.  The Veteran also testified that he experiences radiating pain from his neck to his shoulders and occasionally, he also experiences a problem with his fingers, but did not know if his diabetes mellitus played a role with the finger symptoms.  Under the General Formula for rating disabilities of the spine, any associated objective neurologic abnormalities are rated separately under an appropriate Diagnostic Code for the neurologic abnormality. 38 C.F.R. § 4.71a, Note (1). The record is incomplete as to whether the Veteran has objective neurological abnormalities attributable to his cervical spine disability that could be rated separately.

The Board has therefore determined that a reexamination is needed to determine the current severity of the cervical spine disability, including any related neurological abnormalities.   

Finally, the Court of Appeals for Veterans Claims (the Court) held that entitlement to a total compensation rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).

The Veteran has testified that the disability has affected his employability because he has to take frequent breaks and cannot maintain his focus due to pain.  The Board finds that the record reasonably raises TDIU and is part of an attempt to obtain an appropriate rating for a disability. 

In addition to his service connected cervical spine disability, currently rated at 20 percent, the Veteran is service connected for chronic lumbosacral strain with degenerative joint disease of the lumbosacral spine, currently rated at 20 percent and chondromalacia of the left patella, currently rated at 10 percent.  The total combined rating is 40 percent.  

A remand is required as the record reasonably raises the question of TDIU entitlement, but lacks the appropriate development, including notice and assistance under the VCAA and an opinion as to whether the Veteran's service-connected disabilities, but not in conjunction with his nonservice-connected disabilities, makes him unemployable for VA purposes. This development includes an opinion as to whether the disabilities that are service connected if warranted after the foregoing development, but not in conjunction with his nonservice-connected disabilities, makes him unemployable for VA purposes.
Further, as to the claim for total disability based upon individual unemployability, a total disability rating for compensation on the basis of TDIU may be assigned when service connection is in effect for one disability rated as 60 percent or more, or two or more service-connected disabilities with at least one rated as 40 percent or more such that there is a combined rating of at least 70 percent. 38 C.F.R. § 4.16(a).  The Veteran's total combined rating before April 1, 2010 did not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

VA's policy is to grant TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  While the Board does not have authority to grant an extraschedular rating for TDIU in the first instance, it does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The Board has determined that the RO should develop and adjudicate whether the Veteran is entitled to a TDIU based on an extraschedular basis

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all VAMC records from the Knoxville VA outpatient clinic and from the Johnson City, Tennessee, VAMC and associated outpatient clinics from March 2013 to the present.  

2.  Request from the Social Security Administration, the records pertinent to the Veteran's claim for SSA disability benefits, including all medical records and copies of all decisions on the claim.

All efforts must be documented and associated with the file. Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records from Tennova La Follette Medical Center, or the private hospital where he sought emergency treatment in the period from February 2013 to April 2013.  The RO/AMC should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran that the claim will be decided on the evidence of record but that the claim may be readjudicated if additional evidence is submitted later.

4.  After the foregoing record development is completed, provide the Veteran a VA spine examination to determine the current severity of the Veteran's service-connected cervical spine disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  As to all information requested below, a complete rationale for all opinions must be provided.  The examiner is asked to:

a).  State whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's cervical spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's cervical spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

b).  The examination shall include any indicated diagnostic tests and studies, such as electromyography (EMG) and a nerve conduction study (NCS) of the upper extremities, required to objectively document neurologic manifestations of the Veteran's service-connected cervical spine disability. 

The examiner is asked to identify any organic changes, such as loss of reflexes, muscle atrophy, sensory disturbances, or constant pain; and whether the neurological impairment is wholly sensory or motor or mixed sensory and motor; and whether the neurological involvement, if any, results in either mild, moderate, or severe impairment.

If it is determined that the Veteran has neurological manifestations of his cervical strain disability, the examiner is asked, if feasible, to determine which symptoms are attributable to the cervical spine disability and which symptoms are attributable to any other medical diagnosis such as diabetes mellitus.

c).  The examiner is asked to comment on the Veteran's contention that his disability is more susceptible to reaggravation or reinjury of the neck due to repetitive motion or remaining in a sedentary position for long periods of time.

5.  Provide VCAA notice to the Veteran on the claim of total disability based upon individual unemployability and assist the Veteran with respect to the claim for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).

6.  After the foregoing development is completed, the Veteran should be provided a VA evaluation by a vocational specialist to ascertain whether he is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  A complete rationale for all opinions should be provided.

The examiner is asked to assess the Veteran's ability to secure or follow a substantially gainful occupation solely on the basis of his service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from securing or following a substantially gainful occupation, consistent with his education and occupational experience. 
When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

If the evidence from the examination, or other evidence, demonstrates that the Veteran was unemployable due to service-connected disabilities, then refer the claim to the Director of Compensation for consideration of an extra-schedular rating.

6.  After the development requested is completed, adjudicate the claims. If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



